DETAILED ACTION
This action is in response to applicant’s amendment received on March 25th, 2022.
Election/Restrictions
Newly submitted claims 10, 11, and 14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 10, 11, and 14 are directed to an unelected subspecies, for example claims 10 and 11 read upon different types of subspecies, i.e. sensor types, and claim 14 appears to read upon the subspecies shown in Figure 5. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 10, 11, and 14 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 12, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Redmond (U.S. Publication 2016/0175013) in view of Rinner (U.S. Patent 5,938,662).
Redmond discloses a device (see Figures 1-11) comprising a plastically-deformable/flexible rod-shaped template body (70; page 4 paragraph 49) made from an elastically-deformable/malleable material (for example see page 4 paragraph 49 and page 6 paragraph 60) and at least one flexible elongate sensor (62) coupled to the template body. The template body includes a first terminal end surface, a second terminal end surface spaced from the first terminal end surface, an exterior surface, and an opposite internal surface defining a channel that supports, i.e. receives, the at least one sensor, wherein the template body is configured to bend at one or more ending locations between the terminal ends such that the template body changes from a first configuration defining a first path to a second configuration defining a second path different from the first path, i.e. the template body is bent from straight to curved, that closely resembles the curvature of an anatomical body, i.e. the curvature of a spine, and wherein the at least one flexible sensor includes a flexible sensor body between terminal end that is supported/received by the template body between the terminal ends such that at least a portion of the sensor body is aligned with at least one of the bending locations. The at least one sensor is configured to output at least one sensor signal, such as curvature of the template body (page 4 paragraph 46 states memory 52 receives input from the sensor 62 and produces a real-time display of the date on a display showing the curvature of the template body), by a transmitter coupled to the template body/sensor (the sensor must be connected to some form of transmitter in order to send a signal to the memory), wherein the at least one sensor is configured to wirelessly communicate the at least one sensor signal to a computing device (50; Figure 2 shows memory 52 of computer 50, which receives the sensor signal from sensor 62; page 3 paragraph 41 states the signal transmission system 110 may transmit the signal between the sensors and the controller wirelessly). The template body of the device has a length sized to extend across multiple vertebrae. The device further comprises a computer device configured to generate implant bending signals for bending an anatomical fixation implant and computer-controlled bending machine configured to bend an anatomical implant based on the bending signals. Redmond fails to disclose the device wherein the template body includes a covering on the external surface. 
Rinner teaches a device (see Figure 1) comprising a flexible template body having an external surface, wherein the device further comprises a covering (17) on the external surface of the template body in order to protect the template body (column 1 lines 34-39). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Redmond further comprising a covering on the external surface of the template body in view of Rinner in order to protect the template body. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Redmond (U.S. Publication 2016/0175013) in view of Rinner (U.S. Patent 5,938,662) further in view of Evans (U.S. Publication 2006/0047283).
The device of Redmond as modified by Rinner discloses the invention as discussed above comprising a flexible template body and at least one flexible sensor coupled to the template body that is configured to produce and send sensor signals to a computer via a transmitter, and even though the examiner believes the sensor/transmitter would inherently be couple to some form of power supply in order to function Redmond is silent regarding how the sensor/transmitter coupled to the template are powered. The device of Redmond as modified by Rinner discloses the invention as claimed except for the device further comprising a power supply coupled to the template body. Evens teaches a device comprising a template body, i.e. an implant body, and at least one sensor and RF transmitter coupled to the template body (page 3 paragraphs 38-39), wherein the device further comprises a power supply coupled to the at least one sensor and RF transmitter in order to provide power to the at least one sensor and RF transmitter (page 3 paragraph 38). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Redmond as modified by Rinner further comprising a power supply coupled to the template body in view of Evans in order to power the at least one sensor and transmitter.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Redmond (U.S. Publication 2016/0175013) in view of Rinner (U.S. Patent 5,938,662) further in view of Trieu (U.S. Publication 2011/0265538).
The device of Redmond as modified by Rinner discloses the invention as discussed above comprising a computer that converts data from the sensor to bending signals of bending locations for an anatomical implant in order to control a bending machine. Trieu teaches a device a computer-assisted shaping device comprising a computer and bending machine, wherein the computer generates a 3-dimensional model of bending locations for an anatomical implant from data in order to control the bending machine (pages 12-13 paragraph 74). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Redmond as modified by Rinner wherein the computer converts the sensor data to a 3-dimensional model of bending locations of an anatomical implant in order to control a bending machine. 
Response to Arguments
Applicant's arguments filed March 25th, 2022 have been fully considered but they are not persuasive. The applicant’s arguments are directed towards the new limitations added to the claims in the amendment. The examiner provided new grounds of rejection covering the newly added limitations and amended claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775